Citation Nr: 1042871	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-11 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for degenerative 
joint disease of the lumbosacral spine, with possible 
radiculopathy, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision by the Montgomery, Alabama 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO increased the disability 
rating for the Veteran's lumbosacral spine disability from 40 
percent to 50 percent.  The Veteran appealed, seeking a rating 
higher than 50 percent.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking a disability rating higher than 50 percent 
for his lumbosacral spine disability.  The evidence raises issues 
that require additional action and evidentiary development.

In his June 2006 notice of disagreement (NOD), the Veteran 
contended that he should be assigned a 100 percent rating for his 
low back disability.  In an April 2010 Travel Board Hearing 
before the undersigned Acting Veterans Law Judge, the Veteran 
reported that he had not worked since March 2009.  He stated that 
he had worked driving and making deliveries.  He indicated that 
his ability to drive had become limited because medication for 
his chronic, severe back pain caused dizziness.  He reported that 
his low back disability had worsened since the most recent VA 
medical examination, which was performed in 2006.  In a June 2010 
statement, the Veteran wrote that he was unable to work because 
of his service-connected disability.

The Veteran has asserted that his low back disability makes him 
unable to hold employment.  VA regulations allow for the 
assignment of a total disability rating based on individual 
unemployability (TDIU) when a Veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16 (2010).  The Veteran's 
assertion that his low back disability makes him unable to work 
raises a claim for a TDIU.  The RO denied this claim in the May 
2006 rating decision.  

When a claimant files a timely NOD, the agency of original 
jurisdiction (in this case, the RO) must prepare and send to the 
claimant a statement of the case (SOC).  38 U.S.C.A. § 7105(d) 
(West 2002).  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that, when a claimant submits an 
NOD, and the RO does not issue an SOC, the Board should remand 
the matter to the RO for the issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).  The Veteran filed a 
timely NOD to the May 2006 rating decision, and the RO sent the 
Veteran an SOC in March 2007 that addressed his appeal for a 
higher rating for his low back disability, but did not address 
the claim for a TDIU.  As the RO has not sent the Veteran an SOC 
addressing a TDIU claim, the Board remands the case to the RO to 
issue an SOC on that issue.

In addition, the Veteran has indicated that his low back 
disability has worsened since his last VA examination, which was 
conducted in March 2006.  When available evidence is too old for 
an adequate evaluation of a Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993). On remand, the RO should have a 
new VA examination to obtain evidence regarding the current 
manifestations of his low back disability.  As the Veteran is 
currently assigned a 50 percent evaluation under Diagnostic Code 
5242, the next highest evaluation available is 100 percent, which 
requires unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a 
(2010).  Thus, the examiner should make findings regarding 
ankylosis of the spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Issue a statement of the case with regard 
to the claim for a total disability rating 
based on individual unemployability.

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the current 
manifestations of his service-connected low 
back disability, described as degenerative 
joint disease of the lumbosacral spine with 
possible radiculopathy.  The Veteran's claims 
file should be provided to the examiner for 
review.  

The examiner should make specific findings 
regarding ankylosis of the lumbosacral spine.  

The examiner should provide an opinion as to 
whether the Veteran's lumbosacral spine 
disabilities makes him unable to secure or 
follow a substantially gainful occupation.

A complete rationale must be provided for 
all opinions rendered.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, he or she should 
expressly indicate this and provide a 
supporting rationale as to why an opinion 
cannot be made without resorting to 
speculation.  

3.  After completion of the above, review the 
expanded record and determine if the 
Veteran's claims for an increased rating and 
for a total rating based on individual 
unemployability can be granted.  If any claim 
remains denied, issue a supplemental 
statement of the case and afford the Veteran 
an opportunity to respond.  Thereafter, 
return the case to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


